Citation Nr: 1604333	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for Post-9/11 GI Bill (Chapter 33) educational assistance benefits.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the VA Regional Office (RO) Education Center in Muskogee, Oklahoma.  

The actual decision denying the Veteran benefits is not of record; however, all other procedural documents, including the statement of case setting forth the applicable laws and regulations as well as the reason for denying the Veteran's claim are of record.  As the Veteran's claim is being denied as a matter of law, the Board finds that a remand to obtain the decision on appeal is not necessary as no additional benefit would flow to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


FINDINGS OF FACT

1.  The Veteran's DD 214 shows that he served more than 30 continuous days, but received an uncharacterized discharge because he "failed to meet procurement medical fitness standards."
 
2.  The Veteran has been granted service connection for residuals of pneumonia.
 
3.  The Veteran is not shown to have been discharged from active duty due to a service-connected disability.



CONCLUSION OF LAW

The Veteran is not eligible for Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  38 U.S.C.A. §§ 101(2), (22)(A), (24)(B), 3002, 3301, 3311, 12103 (West 2014); 38 C.F.R. §§ 21.9500, 21.9505, 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

The educational assistance program under Chapter 33 (or the post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500. 

In pertinent part, eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, may be established in two ways. 

First, the individual must have served a minimum of 90 aggregate days of active duty (excluding active duty for entry level and skill training) and, after completion of such service: (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b).

The Veteran contends that he is entitled to Chapter 33 educational assistance benefits because he had 30 days of continuous service on active duty, and he was discharged due to a service-connected disability.  See January 2014 notice of disagreement; May 2014 substantive appeal.  

The Veteran's DD 214 shows that he served after September 10, 2001; he served from February 2003 to July 2003.  His DD 214 also shows that he was separated from service for "failure to meet procurement medical fitness standards" and that nature of his service was that of "uncharacterized." 

It is significant that the provisions of 38 C.F.R. § 21.9520(b) do not require a calculation of aggregate creditable active duty service, considering any days of entry level and skill training service, and only require 30 days of continuous service.  Here, the Veteran's active service is shown to have been more than 30 continuous days. 

Although the original rating decision granting service connection is not of record, a rating decision dated in March 2010 denying an increased rating shows that service connection has been granted for residuals of pneumonia since June 2005.  

However, given the information contained in the DD 214, the Veteran is not shown to have been discharged from active service due to a service-connected disability.  

In his May 2014 substantive appeal, the Veteran reported that he recently submitted a DD 149 to have his DD 214 corrected to show that he was separated from service due to a service-connected disability.  Even if the Veteran has submitted such form, the evidence of record does not include an updated DD 214 showing that his type of discharge was changed to show that he discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  As the findings of the service department in the Veteran's DD 214 showing his discharge are binding, the Board must conclude that the Veteran does not meet the basic eligibility for the benefits sought on appeal.  Accordingly, the criteria for basic eligibility to receive education assistance benefits under the provisions of the Post-9/11 GI Bill are not met. 

The Board is sympathetic to the Veteran's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis, 6 Vet. App. 426.  Accordingly, the appeal is denied. 



ORDER

Entitlement to basic eligibility for Post-9/11 GI Bill (Chapter 33) educational assistance benefits is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


